Citation Nr: 0031690	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  99-04 166A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the June 8, 
1984, Board decision, which denied a claim of entitlement to 
service connection for the cause of the veteran's death.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran had active service from February 1942 to April 
1944.

This matter comes before the Board from an October 1998 
motion from the moving party, the veteran's widow, for 
revision or reversal on the grounds of clear and unmistakable 
error (CUE) of a June 8, 1984, Board decision that denied 
service connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  On June 8, 1984 the Board denied entitlement to service 
connection for the cause of the veteran's death and concluded 
that his death was due to acute renal and cerebral failure, 
due to diabetes mellitus, perforated duodenal ulcer and 
septicemia, due to severe cirrhosis and arteriosclerotic 
heart disease, all of which were first manifested almost 40 
years after his separation from service; that there was no 
cause-and-effect relationship between the service-connected 
ankylosing spondylitis and duodenal ulcer disease; and that 
ankylosing spondylitis was not of such severity as to hasten 
death.  

2.   The Board's decision was supported by the evidence then 
of record, and it is not shown that the applicable statutory 
and regulatory provisions extant at the time were ignored or 
incorrectly applied; and in effect, the allegations of the 
moving party fail to meet the threshold pleading requirements 
for revision of the Board decision on grounds of clear and 
unmistakable error. 



CONCLUSION OF LAW

The moving party's allegation of clear and unmistakable error 
in the June 8, 1984, Board decision in failing to grant a 
claim for entitlement to service connection for the cause of 
the veteran's death fails to meet the threshold pleading 
requirements for revision of the Board decision on grounds of 
clear and unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 
2000); 38 C.F.R. §§ 20.1403, 1404 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On June 8, 1984, the Board issued a decision that denied the 
claimant's (moving party's) claim of entitlement to service 
connection for the cause of the veteran's death.  In October 
1998, the moving party's representative submitted a document 
signed by the veteran's widow that included a reference for 
review of the Board's decision on the basis of clear and 
unmistakable error.  A motion for this review was 
subsequently received from the moving party's representative 
in October 2000.  


The moving party has alleged that the claim should have been 
granted as there was some evidence that supported the claim; 
and specifically, that the Board relied on its own medical 
opinion in denying the claim.  The moving party also alleged 
that the Board did not adequately evaluate the evidence 
before it in that it did not provide adequate reasons and 
basis for the denial; and that the Board should have reviewed 
whether the veteran should have been theoretically entitled 
to a total rating since 1967.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400- 1411 (2000).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, specifically lists what constitutes CUE 
and what does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the moving party has not demonstrated that the 
Board's June 1984 decision contains CUE.  In that decision 
the Board found, among other things, that the veteran's death 
was due to acute renal and cerebral failure, due to diabetes 
mellitus, perforated duodenal ulcer and septicemia, due to 
severe cirrhosis and arteriosclerotic heart disease; that the 
service medical records were negative for arteriosclerotic 
heart disease, cirrhosis of the liver, diabetes mellitus, 
duodenal ulcer disease and renal disease, all of which were 
first manifested almost 40 years after the veteran's 
separation from service; there was no cause-and-effect 
relationship between the service-connected ankylosing 
spondylitis and duodenal ulcer disease; and that ankylosing 
spondylitis was not of such severity as to hasten death.  The 
Board also found that the award of a total rating based upon 
individual unemployability was not in effect for a period of 
10 years or more.  

These findings were based upon, the Board's review of the 
evidence that included the veteran's service medical records, 
medical records of the veteran's treatment subsequent to 
service, the certificate of the veteran's death, clinical 
records of the veteran's terminal hospitalization, and 
statements from the veteran's treating physicians, Fermin A. 
Ano, M.D. and  Thomas L. Wells, M.D.  After weighing the 
evidence, the Board decided that entitlement to service 
connection for the cause of the veteran's death was not 
established and, accordingly, the appeal was denied.  

On behalf of the moving party, her representative, in his 
motion and supplemental argument has essentially argued that 
the Board erred in that the Board relied on its own medical 
expertise to deny the claim; that the Board did not provide 
adequate reasons and basis for the denial; and that the 
Board should have reviewed whether the veteran should have 
been theoretically entitled to a total rating since 1967  
The Board finds these arguments do not constitute a valid 
claim of CUE.  As stated by the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this respect, the moving party has raised generic 
allegations of error concerning the June 1984 Board decision, 
but not necessarily the discrete issue of CUE.  The moving 
party and her representative have alleged that the decision 
was the product of error essentially because the Board failed 
to conclude that the evidence demonstrated a causal 
relationship between the veteran's service connected 
disabilities and the cause of his death.  This argument 
represents a clear-cut example of disagreement as to how the 
evidence was interpreted and evaluated, and as such cannot 
constitute a basis for a finding of CUE.  See 38 C.F.R. 
§ 20.1403(d)(3); see also Luallen, supra.

Thus, after careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error either of fact or law, in the 
June 8, 1984, decision by the Board.  Accordingly, in the 
absence of any additional allegations, the motion is denied.


ORDER

The motion for revision of the June 8, 1984, Board decision 
on the grounds of CUE is denied.



		
	JOAQUIN AGUAYO-PERELES
Veterans Law Judge
Board of Veterans' Appeals





 



